Citation Nr: 1629708	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether a reduction in the disability rating from 100 percent to 40 percent for service-connected prostate cancer was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2011 VA Form 9 filed by the Veteran, a personal hearing before a Veterans Law Judge seated at the RO was requested.  Such a hearing was scheduled for April 2016; however, the Veteran contacted the RO prior to his hearing date to state he was unavailable on that date due to a scheduling conflict.  According to a separate report of contact, he also requested his hearing be rescheduled.  As the Veteran's hearing request remains pending, remand is necessary to afford him his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran and representative should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

